DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 have been amended.  Claims 6-12 have been added.  Claims 1-12 are pending and under consideration.
It is requested that applicant does not use grey font or colored text when submitting amended claims because the imaging process to create black and white documents makes the legibility of grey font or colored text very difficult and in the event of an allowance, an error in the patented claims  may be inadvertently made due to lack of legibility.  Further, 37 CFR 1.52(a) requires "permanent dark ink or its equivalent" to be used on papers which will become part of the record.  In the instant case, the textual changes to the claims are not commensurate with “dark ink or its equivalent”.

The rejection Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon and an abstract idea without significantly more is withdrawn in light of applicant’s amendment naming the specific change to the therapy evoked as a result of the judicial exception.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, 
claim 1 recites the broad recitation of serine-threonine protein kinase 308 and the claim also recites “(Akt308)” which is the narrower statement of the range/limitation;
claim 2(b) recites the broad recitation of serine-threonine protein kinase, and the claim also recites (Akt) which is the narrower statement of the range/limitation;
claim 2(c ) recites the borad recitation of serine-threonine protein kinase 308 and the claim also recites “(Akt308)” which is the narrower statement of the range/limitation; and
claim 3 recites the broad recitation of serine-threonine protein kinase, and the claim also recites (Akt) which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language “Akt” or “Akt308” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(B) Claim 8 is vague and indefinite because it fails to state the particular method claim on which it depends.

Applicant argues that the MPEP staes that reference characters of an acronym or initialism be accompanied by the full term of the element and that the reference characters be enclosed within parentheses.  This has been considered but not found persuasive because “serine threonine protein kinase” is a genus of enzymes that catalyze the phosphorylation of serine or threonine residues in proteins.  The genus of serine-threonine protein kinase include members such as 3-Phosphoinositide-Dependent Protein Kinases, Activin Receptors, AMP-Activated Protein Kinases, Aurora Kinases, Calcium-Calmodulin-Dependent Protein Kinases, MAP Kinase Kinase Kinases, Mitogen-Activated Protein Kinases, bcr, and pim-1  in addition to akt.  Akt is a 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has been amended to require that the combination therapy comprises admisnitering an Akt308 inhibitor and a second chemotherapeutic agent that is not the same as said first chemotherapeutic agent.
Applicant argues that the amendment is supported by the specification on page 21, lines 12-21.  A review of the cited text indicates that the originally filed disclosure supports only a 
.


The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Kim et al (Anticancer Research, September 2015, Vol. 35, pp. 4599-4604) in view of Yamamoto et al (Clinical Cancer Research, 2004, Vol. 10, pp. 2846-2850) is withdrawn in light of applicant’s amendment requiring that the admisnitration of the Akt308 inhibitor and a second chemotherapeutic agent which is not the same as the first chemotherapeutic agent.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 3-5 under 35 U.S.C. 103 as being unpatentable over Kim et al (Anticancer Research, September 2015, Vol. 35, pp. 4599-4604) in view of Yamamoto et al (Clinical Cancer Research, 2004, Vol. 10, pp. 2846-2850) is maintatined for reasons of record.
Claim 3 is drawn to a method comprising providing a subject having pancreatic ductal adenocarcinoma, wherein said subject is undergoing therapy with a chemotherapeutic agent; detecting resistance to said chemotherapeutic agent; administering to the subject a combination therapy comprising an Akt inhibitor, wherein phosphorylation of Thr308 on Akt is inhibited, and the chemotherapeutic agent. Claim 4 specifies that the resistance to the chemotherapeutic agent is resistance to gemcitabine.  Claim 5 specifies that the combination therapy of claim 4 is Triciribine and Gemcitabine.
Kim et al teach that gemcitabine is the most widely used agent for the treatment of pancreatic cancer (abstract, lines 5-6) and that several molecular determinant have been reported to contribute to gemcitabine resistance in pancreatic cancer, hyperactivation of the PI3K-Akt pathway being one of the resistance mechanisms  (page 4599, second column, lines 1-5 of the bottom paragraph).  Kim et al teach that the targeting of the activated PI3K-Akt pathway is a reasonable approach for sensitizing pancreatic cancer cells to gemcitabine (page 4599, second column, lines 5-7).  Kim et al teach triciribine as a small molecule  that significantly inhibits Akt phosphorylation at both the threonine-308 (threonine-309[sic])  and serine-474 which are required for full activation of Akt (page 4600, second column, lines 8-15).
Kim et al teach that the combination of gemcitabine and triciribine produced synergistic anti-proliferative and pro-apoptotic effects on MiaPaCa-2 cells, a human pancreatic adenocarcinoma cell line (page 4602, lines 1-5 of the second paragraph under the heading “Discussion”).  Kim et al teach that this is an important finding because the hyperactivation of the PI3K/Akt pathway is one of the major resistance mechanism for gemcitabine (page 4602, 
Kim et al note that single-agent use of triciribine phosphate in a phase I trial observed preliminary evidence of pharmacodynamic activity as measured by decreased phosphorylated Akt (page 4602, second column, third full paragraph under “Discussion”). 
Kim et al point to the lack of in vivo evaluation and the use of only one pancreatic cell line, but concludes that based on the single-agent phase I data with triciribine and the in vitro data demonstrating inhibition of Akt phosphorylation and synergistic action with gemcitabine in the MiaPaCa-2 cells, it is reasonable to conduct a phase I trial with this combination (pp. 4602-4603, bridging paragraph).
Thus, Kim et al do not specifically teach the addition of triciribine to the therapy of patients having PDCA undergoing gemcitabine treatment based on the detection of resistance to gemcitabine.
Kim et al do not specifically teach the addition of triciribine to the therapy of patients having PDCA undergoing gemcitabine treatment based on the evaluation of phosphorylation at threonine 308.
Yamamoto et al teach that 45.9% samples of pancreatic ductal adenocarcinoma showed high intensity of phosphorylated Akt (page 22846, abstract, under “Results”).  Yamamoto et al teach that phosphorylation of Thr-308 is necessary for Akt activation (page 2846, lines 5-7 in the paragraph under the heading “Introduction”).  Yamamoto et al measure p-Akt in the PDCS samples by immunohistochemistry using a polyclonal antibody binding to Thr-308 of Akt (page 2847, first column, lines 11-12, second column, lines 1-9 and Figure 1E and 1F).
It would have been prima facie obvious at the time of the effective filing date to monitor the level of Thr-308 of Akt in patients with PCDA undergoing treatment with gemcitabine, and when the level of Thr-308 was higher than that of a control issue sample, to add triciribine in combination with gemcitabine.  One of skill in the art would have been motivated to do so because Kim et al teach that gemcitabine is the most widely used agent for the treatment of pancreatic cancer but that hyperactivation of the PI3K-Akt pathway being one of the resistance mechanisms that emerges during treatment, and that triciribine significantly inhibits Akt phosphorylation at both the threonine-308 (threonine-309[sic])  and serine-474 which are 

It is noted that applicant has failed to address the particulars of the rejection of claim 3 and claims 4 and 5 depending therefrom.
It is noted that applicant argues against claim 2 stating that the instant methods are drawn to the treatment of a subject having pancreatic ductal carcinoma but that Kim’s methods treat only pancreatic cancer cell lines.  This has been considered as applied to claim 3, but not found persuasive.  In response to this argument, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Based on Kim’s observation that single-agent use of triciribine phosphate in a phase I trial observed preliminary evidence of pharmacodynamic activity as measured by decreased phosphorylated Akt and Kim’s suggestion for conducting a phase I trial with the combination of gemcitabine and triciribine based on the phase I trial and the in vitro data it would have been prima facie obvious to conduct a clinical trial with paitnets having gemcitabine resistant pancreatic adenocarcinoma by treating said patients with gemcitabine and triciribine.

All claims are rejected.  All other rejections are withdrawn in light of applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643